PER CURIAM.
After carefully considering the briefs and record on appeal, we affirm for substantially the reasons stated by the magistrate judge.
Despite his obesity, substantial evidence supported the determination that the appellant was not disabled. Irlanda Ortiz v. Sec’y. of Health and Human Serv., 955 F.2d 765 (1st Cir.1991). The appellant does not establish that the ALJ failed to apply the proper standard in evaluating his pain. Avery v. Sec’y. of Health and Human Serv., 797 F.2d 19 (1st Cir.1986). The appellant’s other arguments are equally unavailing.
Affirmed. 1st Circ. Rule 27(c).